Title: From Thomas Jefferson to James Madison, 14 May 1806
From: Jefferson, Thomas
To: Madison, James


                        
                            Th:J. to J. Madison
                     
                            Monticello May. 14. 06.
                        
                        Your express arrived at 12. aclock this day & I dispatch him in half an hour with the papers for Mr.
                            Pinckney signed. I inclose another letter to Monroe, to be forwarded by him. affectionate salutations.
                    